Citation Nr: 1726422	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  04-11 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to April 19, 2016, and in excess of 70 percent thereafter for chronic adjustment disorder.

2.  Entitlement to a disability rating in excess of 10 percent prior to April 8, 2016, and in excess of 30 percent thereafter for posttraumatic headaches, previously diagnosed as tension vascular headaches.

3.  Entitlement to an initial disability rating in excess of 0 percent prior to June 25, 2002, in excess of 10 percent from June 25, 2002, to July 12, 2004, and in excess of 30 percent thereafter for a stomach condition.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 19, 2016.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Air Force from February 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008, March 2012 and July 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The January 2008 rating decision denied an evaluation in excess of 30 percent for an adjustment disorder with depressed mood and denied entitlement to TDIU benefits.  The March 2012 rating decision granted an effective date of February 13, 1973, for a stomach condition.  A disability evaluation of 10 percent was assigned as of June 25, 2002, and an evaluation of 30 percent was assigned as of January 27, 2005.  The July 2016 rating decision increased the Veteran's evaluation for his chronic adjustment disorder to 70 percent, effective as of April 19, 2016.  The decision also increased the evaluation for the Veteran's post-traumatic headaches from 10 percent to 30 percent, effective as of April 8, 2016.  The Veteran was also granted TDIU benefits as of April 19, 2016.  

The Board most recently remanded the issues for further development in April 2015.  The case has been returned to the Board for appellate review.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 19, 2016, the Veteran's chronic adjustment disorder manifested with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), but without occupational and social impairment, with reduced reliability and productivity.  

2.  From April 19, 2016 forward, the Veteran's chronic adjustment disorder manifested with occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood but without total occupational and social impairment.

3.  Prior to April 8, 2016, the Veteran's headaches did not manifest with characteristic prostrating attacks occurring on average once a month over several months.

4.  From April 8 2016, the Veteran's headaches manifested with characteristic prostrating attacks, but without severe economic inadaptability.  

5.  Prior to June 25, 2002, the Veteran's stomach condition manifested with mild disability with disturbances of bowel function with occasional episodes of abdominal distress, but without frequent episodes of bowel disturbance.  

6.  From June 25, 2002 to July 12, 2004, the Veteran's stomach condition manifested with moderate disability with frequent episodes of bowel disturbance with abdominal distress, but without severe disability with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  

7.  From July 12, 2004 forward, the Veteran's stomach condition manifested with severe disability with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress, which is the maximum schedular rating for the disability.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent prior to April 19, 2016 and in excess of 70 percent thereafter for chronic adjustment disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9440 (2016).

2.  The criteria for a disability rating in excess of 10 percent prior to April 8, 2016 and in excess of 30 percent thereafter for posttraumatic headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

3.  The criteria for a disability rating an initial disability rating in excess of 0 percent prior to June 25, 2002, in excess of 10 percent from June 25, 2002 to July 12, 2004, and in excess of 30 percent thereafter for a stomach condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7319 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in January 2008 and January 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and any necessary opinions obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating - Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating - Chronic Adjustment Disorder

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9440, which provides, in part as follows: 

A 30 percent disability rating is warranted when the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

In Mittleider v. West, 11 Vet. App. 181 (1998), the United States Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

The Veteran's adjustment disorder is rated at 30 percent prior to April 19, 2016.  To receive a higher disability rating, the evidence must show occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The Veteran was afforded a VA examination in January 2007.  The Veteran reported an increase in forgetfulness and diminished concentration.  The Veteran also noted that he was very agitated by noises and he responded to that agitation with irritation or social withdrawal.  He reported impatience, self-doubt, and self-demeaning.  He had a low tolerance for frustration.  He had decreased feelings of enjoyment and a decrease in activities that were once pleasurable.  He noted almost negligible socialization.  The examiner noted a longstanding sleep disorder.  His sleep was restless with a long delay of sleep onset.  The examiner noted a worsening of the Veteran's symptoms as indicated by social changes, concentration changes, and sexual change. It was also noted that the Veteran had been continuously unemployed for the last year.  

August 2008 VA treatment records show complaints of difficulties falling asleep.  The Veteran's anxiety level had increased.  Mental status examination showed no thought disorder.  The Veteran had poor ability to focus on any work and is easily distracted.  The Veteran had difficulty in meeting people or carrying on social interactions.  He had anxiety episodes whenever there was a stress of any kind and felt severe headaches develop.  The examiner diagnosed adjustment reaction with mixed emotions.  

September 2008 VA treatment records showed that the Veteran complained of becoming more irritable and anhedonic, experiencing more sleeplessness, being easily overwhelmed, having a desire to isolate, and experiencing decreased sexual desire.  The Veteran had a distant relationship with his wife.  He was referred to psychiatry for consideration of an antidepressant.

A November 2008 VA treatment record showed that the Veteran was depressed.  He had feelings of helplessness, worthlessness, and hopelessness.  Mental status examination showed an anxious mood.  He denied suicidal or homicidal ideation.  His insight and judgment were good and his memory was intact.  The examiner diagnosed adjustment disorder with mixed anxiety and depressed mood.  

The Veteran was afforded a VA examination in July 2010.  The examiner reviewed the Veteran's medical records and provided the Veteran with a psychiatric examination.  The Veteran reported no hospitalizations for psychiatric purposes.  The Veteran had not pursued psychological treatment.  The Veteran was seen twice by a psychiatrist.  Psychiatric symptoms were described as moderate.  The Veteran was married, but reported difficulty getting along with his wife.  He was isolated from his wife and from his friends.  He enjoyed time with his grandchildren, though became irritable at times when they were loud.  The Veteran described low motivation.  He denied interest in many activities and endorsed feelings of low self-esteem related to having physical limitations.  The examiner noted no impairment of thought process of communication.  He had no hallucinations or delusions.  The Veteran showed no evidence of suicidal or homicidal ideation.  The Veteran was able to maintain activities of daily living including managing personal hygiene.  He was oriented in all spheres.  He showed some short term memory problems.  He exhibited some obsessive and ritualistic behavior.  The Veteran's speech was a little slow in rate, but normal in tone and volume.  He reported one panic attack occurring eight months prior.  He was hospitalized for three days for a cardiac work-up, only to be told it was anxiety-related, not cardiac.  The Veteran's mood ranged from anxious to depressed.  He reported an irritable mood.  He also reported poor sleep.  The examiner diagnosed adjustment disorder with symptoms falling in the moderate range.  The Veteran had occasional panic attacks.  He was moderately depressed and anxious in mood.  He also showed feelings of low self-esteem.  In terms of social functioning, while he was isolative at times, he had close relationships with his daughters and enjoyed time with his grandchildren.  In terms of occupational functioning, he was able to work steadily at the post office for 24 years and as a security guard until 2009, when he was laid off.  During the years that he worked, psychiatric symptoms had a moderate impact on his occupational functioning in that his feelings of low self-worth and low motivation impacted his productivity.  In terms of his ability to work at the time of the exam, the examiner opined that, given the Veteran's education, prior work experience, and the Veteran's current depression, which falls in the moderate range, the Veteran is not entirely precluded from obtaining and maintaining work at the present time, though it does impact him in some capacity.  Specifically, the Veteran has a moderate degree of occupational impairment as evidenced by feelings of low self-worth and low motivation, which would likely again impact his productivity as they had in the past were he to be employed.

The Board notes that the evidence does not indicate occupational and social impairment, with reduced reliability and productivity.  The Veteran's symptoms included depressed mood, anhedonia, insomnia, lack of energy, low self-worth, irritability, sleep impairment, diminished ability to concentrate, psychomotor retardation, social withdrawal, decreased sexual desire, some short term memory problems, some obsessive and ritualistic behavior, occasional panic attacks, and relationship problems.  The July 2010 examiner described the Veteran's symptoms as moderate.  The Veteran did not have a flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.

The Board acknowledges that the Veteran reported some impairment of short term memory, but his long term memory remained intact.  The Veteran also exhibited some disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships; however, these symptoms are addressed under the 30 percent criteria regarding an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  The 30 percent rating criteria addresses social impairment and intermittent periods of inability to perform occupational tasks.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 30 percent for his chronic adjustment disorder prior to April 19, 2016.

To receive a disability rating in excess of 70 percent from April 19, 2016 forward, the evidence must show total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  

The Veteran was afforded a VA examination in April 2016.  The examiner diagnosed the Veteran with chronic adjustment disorder.  The examiner noted occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The examiner specifically noted that the Veteran did not have total occupational and social impairment.  The Veteran separated from his wife of thirty years at her request.  He reported good though sporadic relationships with his two daughters and four grandchildren.  He noted no friend outside the family with whom he is close.  The Veteran had sisters to whom he rarely speaks.  He seemed to have withdrawn more into himself due to caring for his medical problems since the last exam.  The Veteran had not worked since he retired as a letter carrier from the post office ten years ago.  The Veteran denied any significant legal or behavioral history and he denied significant temper problems.  The Veteran denied any significant substance abuse.  The Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and inability to establish and maintain effective relationships.  The Veteran was anxious, casually dressed, and preoccupied with his medical conditions.  His voice was normal.  His affect was slightly sad.  His mood was depressed.  He denied overt psychosis.  He acknowledged problems with memory, concentration, and attention.  He denied suicidal or homicidal ideation.  His insight and judgment were fair to poor.  He also had social withdrawal.  The examiner noted that from this evaluation, the Veteran's adjustment disorder had gotten worse since the prior examination.  Since his last evaluation he had multiple medical and social stresses including separation from his wife, a cancer diagnosis, multiple surgeries, and other invasive medical procedures.  These have impacted his previously existing chronic adjustment disorder and have exacerbated this condition.

The Veteran's representative submitted a statement in December 2016.  He noted that the Veteran has suffered from constant symptoms of anxiety and depression, frequent episodes of irritability, difficulty sleeping, short-term memory problems, anhedonia, and social isolation, which significantly interfered with his personal relationships and prevented him from establishing relationships with others.  The Veteran's disability picture during the entire period of his claim, which included near-continuous depression affecting his ability to function effectively, impaired impulse control and unprovoked irritability, difficulty in adapting to stressful circumstances, both social and occupational, and the inability to establish and maintain effective relationships warrants the assignment of a 70 percent disability rating.  

The Board notes that the evidence does not indicate total occupational and social impairment.  The Veteran did not have gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of closest relatives, own occupation, or own name.  The April 2016 VA examiner specifically noted that the Veteran did not have total occupational and social impairment.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 70 percent for his psychiatric disability from April 19, 2016 forward.

The Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experienced other symptoms that are not listed in the criteria, but may reflect the severity of his psychiatric disability.  These symptoms are noted in the analysis above.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria, specifically that addressing occupational and social impairment.  See Mauerhan, 16 Vet. App. 436.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim for a disability rating in excess of 30 percent prior to April 19, 2016 and in excess of 70 percent thereafter for chronic adjustment disorder, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

Increased Rating - Posttraumatic Headaches

The Veteran's posttraumatic headaches have been rated under Diagnostic Code 8100 for migraine headaches.  Under that regulation, headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent disability rating.  Headaches with characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent disability rating.  Headaches with characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent disability rating.  Headaches with less frequent attacks warrant a 0 percent disability rating.  38 C.F.R. § 4.124a

Prior to April 8, 2016, the Veteran's headaches are rated at 10 percent disabling.  To receive a higher disability rating, the evidence must show headaches with characteristic prostrating attacks occurring on average of once a month over the last several months.  

The Veteran was afforded a VA examination in January 2003.  The Veteran had a history of headaches since a head injury in 1969.  The headaches were described as bilateral, throbbing or aching, bi-occipital, or bifrontal with chronic daily headaches, with some improvement with aspirin or Tylenol.  The Veteran worked during a headache.  The examiner noted that headaches may impair the Veteran's sleep.  The headaches were worse with stress.  The physical examination was normal.  The examiner diagnosed tension/vascular headaches.  

In a July 2004 VA treatment record, the examiner noted that the Veteran had a history of headaches for years with no abnormal neurological findings.  The headaches were relieved by Tylenol.  

The Veteran was afforded a VA examination in February 2005.  The examiner noted chronic headaches that had become both increasingly frequent and severe over the years.  The headaches occurred almost every day.  The headaches tended to be bitemporal with bioccipital extension that were not accompanied by nausea.  The Veteran experienced no aura.  The Veteran also had some associated phobia and impaired concentration.  The headaches were sometimes triggered by loud noises.  During the headaches, he described being agitated and irritable.  He missed approximately one to two days per week of work.  The headaches occurred at any time of day, but he stated that the headaches were usually promptly relieved by taking aspirin.  The Veteran's neurological examination was normal.  The examiner diagnosed headache, predominantly tension type, with headache induced aggravation of psychological status.  

A December 2005 private treatment record showed that the Veteran presented to the emergency department with the chief complaint of a history of three days of severe headache.  He was diagnosed with viral meningitis and discharged several weeks later.  A February 2006 treatment record also documented that the Veteran was hospitalized with viral meningitis.  The Veteran complained of headaches when he tried to concentrate or when he was stressed out.  The examiner diagnosed status post viral meningitis.  

A February 2007 VA treatment record showed headaches with gradual onset for one year.  The Veteran reported pressure of the entire head that occurred randomly.  It did not include blurred vision, dizziness, double vision, personality change, photophobia, sinus discharge, fever, or phonophobia.  The Veteran reported that he could not concentrate.  The headaches were described as chronic since his meningitis diagnosis.  

A September 2008 VA treatment records noted headaches after a traumatic brain injury in the military.  The Veteran's headaches occurred daily or every other day.

The Veteran was afforded a VA examination in July 2010.  The Veteran was admitted to the hospital in December 2005 and was discharged in January 2006 for viral encephalitis/encephalopathy.  He was admitted for intractable headaches at that time.  The Veteran reported that his headaches were becoming more frequent.  He reported headaches three to four times per week that lasted for half an hour to one hour.  His headaches always responded to Tylenol.  He noted no nausea or vomiting and no visual symptoms.  He had no extremity weakness.  He could not concentrate or focus.  The Veteran noted that noises distracted him.  He retired from the postal service after the viral encephalitis in 2005.  His headaches ere not prostrating and had not interfered with the Veteran's activities.  The examiner diagnosed migraine v. tension headaches.  The Veteran's headaches became more frequent after a diagnosis of viral encephalitis in 2005.  The examiner noted that it is not unusual to have chronic headaches after an episode of viral encephalitis.  The service-connected headaches were fairly stable until the onset of encephalitis.  The Veteran was seen only sporadically for the headaches and they were easily treated with Tylenol or aspirin.  The Veteran's current headaches have not interfered with his employment as evidenced by his ability to continue to work as a security guard until he was laid off in September 2009.  There were no hospitalizations for the Veteran's headaches until the 2005 hospitalization for the viral encephalitis, which was not caused by the Veteran's service-connected headaches.  The Veteran's current headaches would be considered mild, not severe, as they are stopped with the use of Tylenol or aspirin and are not incapacitating.

In this case, the most probative evidence indicates that the Veteran had mild headaches that were considered mild, and neither severe nor incapacitating.  Although the headaches occurred often, they were not characteristically prostrating.  The Veteran's headaches were only severe during his attack of meningitis, which was nor service-connected.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for his posttraumatic headaches prior to April 8, 2016.

From April 8, 2016 forward, the Veteran's headaches were rated at 30 percent.  To receive an increased disability rating, the evidence must show headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The Veteran was afforded a VA examination in April 2016.  The examiner diagnosed post-traumatic headaches treated with aspirin, Tylenol, or ibuprofen.  The Veteran experienced pulsating or throbbing head pain, vomiting, sensitivity to light, and an inability to concentrate.  The headaches lasted a few hours.  He did not have characteristic prostrating attacks of migraine headaches pain.  He did have prostrating attacks of non-migraine headaches pain occurring more frequently than once per month.  He did not have very frequent prostrating and prolonged attacks of non-migraine headache pain.  A CT scan of the head was normal.  The examiner noted that the Veteran had posttraumatic headaches after an April 1972 injury, occurring two to three times per week, requiring treatment with aspirin or ibuprofen.  

Although the Veteran showed the characteristic prostrating attacks from the date of the April VA examination, the evidence did not indicate severe economic inadaptability from that date forward due to the Veteran's headaches.  The Board acknowledges that the Veteran's psychiatric disability indicated that the Veteran was unable to work due to his adjustment disorder.  That issue is addressed in the remand below.  The record does not indicate that the Veteran's headaches from April 2016 forward created severe economic inadaptability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 30 percent for his posttraumatic headaches from April 8, 2016 forward.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent prior to April 8, 2016 and in excess of 30 percent thereafter for posttraumatic headaches, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

Increased Rating - Stomach Condition

The Veteran's stomach condition is rated under Diagnostic Code 7319 for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Under that regulation severe disability with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress warrants a 30 percent disability rating.  Moderate disability with frequent episodes of bowel disturbance with abdominal distress warrants a 10 percent disability rating.  Mild disability with disturbances of bowel function with occasional episodes of abdominal distress warrants a 0 percent or noncompensable disability rating.  38 C.F.R. § 4.114.

The Board acknowledges that the Veteran was granted an earlier effective date in a November 2011 Board decision and implemented in a March 2012 rating decision.  The Veteran was assigned an earlier effective date of February 13, 1973.  The Veteran appealed the disability rating from that assignment.  Therefore, the Board must consider the period from February 13, 1973 forward in its analysis of the higher disability rating claim.  

Prior to June 25, 2002, the Veteran's stomach condition is rated as noncompensable.  To receive a higher disability rating, the evidence must show moderate disability with frequent episodes of bowel disturbance with abdominal distress.

The Veteran's treatment records showed occasional complaints of crampy abdominal pains lasting for a week at a time and recurring every few months.  The Veteran reported alternating diarrhea and constipation.  The record did not show frequent episodes of bowel disturbance.  Rather, the evidence indicates that the Veteran's complaints were intermittent.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 0 percent for his stomach condition prior to July 12, 2004.

From June 25, 2002 to July 12, 2004, the Veteran's stomach condition is rated at 10 percent disabling.  To receive a higher disability rating, the evidence must show moderate disability with frequent episodes of bowel disturbance with abdominal distress.  

In October 2002, VA treatment records showed complaints of left abdominal pain, continuous and annoying, lasting two weeks.  

The Veteran was afforded a VA examination in May 2003.  The Veteran had no vomiting, hematemesis, or melena.  The Veteran had diarrhea and constipation every other day with stable frequency.  The Veteran reported occasional left upper quadrant pain, unrelated to meal time and not relieved with defecation.  He had multiple colonoscopies, which were reportedly okay.  The Veteran's abdomen was soft, with no distention, no tenderness, no hepatosplenomegaly, and no masses.  The Veteran had normal active bowel sounds.  The upper GI series showed no ulceration or reflux.  The examiner noted no signs of anemia and no pain or tenderness.  The examiner diagnosed hyperlipidemia, mild normocytic anemia, and occasional dyspepsia.

The Board notes that the Veteran's disability was specifically described by the examiner as occasional dyspepsia.  The evidence does not indicate frequent complaints or treatment for bowel disturbance and abdominal distress.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for his stomach condition from June 25, 2002 to July 12, 2004.

From July 12, 2004 forward, the Veteran's disability is rated at the maximum schedular rating.  The Board acknowledges that the Veteran experiences more or less constant abdominal distress.  The Board has considered whether additional diagnostic codes may be applied to allow the Veteran a higher disability rating, but the Veteran's symptoms do not meet the criteria for a different diagnostic code.  Additionally, extraschedular consideration is not necessary as the Veteran has not asserted that the rating criteria are inadequate to address his symptoms and his symptoms do not indicate a level of impairment in excess of the schedular criteria. Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 30 percent for his stomach condition from July 12, 2004 forward. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim for a disability rating in excess of 0 percent prior to June 25, 2002, in excess of 10 percent from June 25, 2002 to July 12, 2004, and in excess of 30 percent thereafter for a stomach condition, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a disability rating in excess of 30 percent prior to April 19, 2016 and in excess of 70 percent thereafter for chronic adjustment disorder is denied.

Entitlement to a disability rating in excess of 10 percent prior to April 8, 2016 and in excess of 30 percent thereafter for posttraumatic headaches is denied.

Entitlement to an initial disability rating in excess of 0 percent prior to June 25, 2002, in excess of 10 percent from June 25, 2002 to July 12, 2004, and in excess of 30 percent thereafter for a stomach condition is denied.  



REMAND

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Prior to April 19, 2016, the Veteran did not meet the schedular requirements for TDIU.  The Veteran's total combined evaluation was 60 percent.  

The Board must then consider whether referral for extraschedular consideration      is warranted.  Such consideration is warranted when a Veteran fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a).  Under section 4.16(b), the extraschedular provision, it must be shown that the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

The Board notes that in January 2007 two VA examinations noted that it is at least as likely as not that the Veteran was unemployable as the result of both his depressions and the somatic consequences of that depression and that the Veteran's conditions, including abdominal pain and tension headaches are at least as likely as not the reason for his unemployability.  The examiner noted a history of headaches and it was recommended that he not work around machines.  

Accordingly, the Board finds that referral for extraschedular consideration for TDIU benefits for the period prior to April 19, 2016 is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the case to the Director, Compensation Service for extraschedular consideration under 38 C.F.R § 4.16(b) for TDIU prior to April 19, 2016.

2.  After completion of the above, the claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


